Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-15, and 19 are currently pending in this application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Olver (7862293) in view of Sommervogel (US-Pub 2017/0261383) and Lardellier (5119626).
Regarding claims 1-4, 5, 13, and 14, Olver discloses a gas turbine engine (10, fig 1), comprising a fan assembly (14, fig 1), a compressor assembly (22, fig 1), a combustion chamber (26, fig 1), a turbine assembly (24, fig 1), a bypass duct (28, fig 1) conveying rearward a bypass airstream (air within bypass 28) driven by the fan assembly when the gas turbine engine is in use, and a fairing (70, fig 1) extending across at least a portion of the bypass duct downstream of the fan assembly, the fairing having a leading edge (fairing section closer to fan 14, fig 1) and a trailing edge (part connected to heat exchanger 36, fig 1), and an aerodynamically-shaped body extending between the leading edge and the trailing edge (the part between the leading edge and trailing edge form the front section of an airfoil which is an aerodynamically-shaped body), and a heat exchanger (36, fig 1) having a body (44, fig 7) that is wedge shaped (the heat exchanger 36 is wider at the fairing and then gets smaller as it goes towards the trailing edge making it a wedge shape) to complete the aerodynamically-shape body of the fairing at the trailing edge thereof (the fairing combined with the heat exchanger form a full aerodynamic shape), the body of the heat exchanger including a base portion (the portion attached to the trailing edge of the fairing) attached to the trailing edge of the fairing and a rear end portion (the opposite end) extending rearward from the base portion, the base portion of the body of the heat exchanger being complementary in shape to the trailing edge of the fairing (fig 2c, the fairing and body of the heat exchanger smoothly transition from one part to the next in a complimentary fashion), an inlet (54, fig 1) of the heat exchanger fluidly connected to the compressor assembly and an outlet (56, fig 1), wherein the heat exchanger is connected to the fairing via a bracket (52, fig 9), wherein the bracket is disposed at least in part inside the fairing (52, fig 3), wherein the bracket is disposed in its entirety inside the fairing (fig 2c, it can be seen that the bracket 52 is completely enclosed within the fairing structure) and is attached to at least one inner surface of the fairing (its connected to the inner surface via screws 92 and 89), and the body (44, fig 7) that completes a shape of the fairing (fig 2c, the fairing has a completed airfoil shape with the heat exchanger attached), with a fluid conduit (46, 48, fig 7) disposed inside the body.
Olver does not disclose wherein the heat exchanger outlet is fluidly connected to a pneumatic actuator of the gas turbine engine, wherein the pneumatic actuator is connectable to a pneumatic system of an aircraft, the body is a unitary body that defines both a tortuous fluid conduit inside the body and a serpentine cooling channel through the body, the tortuous fluid conduit extending radially through the body from the inlet at one end of the tortuous fluid conduit to the outlet at the other end, wherein the tortuous fluid conduit is defined by at least one coiled tube.
Sommervogel teaches using bleed air to operate a pneumatic actuator (par. 0002) of a pneumatic system of an aircraft (aircraft pneumatic actuators would be part of the pneumatic system of the aircraft)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Olver by using the bleed air to operate a pneumatic actuator of the aircraft pneumatic system based on the teachings of Sommervogel. One of ordinary skill in the art would recognize that the cooled bleed air could be used for multiple different uses at once decreasing the need for extra equipment which would add weight.
Lardellier teaches a fairing (7, fig 2) heat exchanger (53, fig 2) wherein a tortuous fluid conduit is created by coiling a tube within the body of the heat exchanger (col 5, lines 35-45), the tortuous fluid conduit connected to the inlet at one end and outlet of the heat exchanger at the other end, the tortuous fluid conduit extending radially through the body from the inlet to the outlet (fig 2, the inlet and outlets of the conduit are separated radially, therefore the conduit would extend radially from the inlet to the outlet), the body being a unitary body (7, fig 2, the fairing is a singular part) that defines both the tortuous fluid conduit forming a serpentine cooling channel (the coiled tube forms a serpentine shape) through the unitary body and a serpentine air flow path through the unitary body (the path that the air flows along the heat exchanger 53 in the coiled tubes), the cooling channel connecting the inlet and outlet (the air starts at the inlet of the tube and flows to the outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Olver as modified by Sommervogel by having the heat exchanger comprise a serpentine coiled tube disposed within the body of the heat exchanger based on the teachings of Lardellier. One of ordinary skill in the art would be motivated to do so to increase the time the fluid is in the heat exchanger so that more heat exchange could take place.

Regarding claim 6, Olver discloses wherein the heat exchanger includes a body (44, fig 7), the body having a wishbone shape (fig 9, the two halves 58 and 60 form a wishbone shape).

Regarding claims 7, 8, and 9, Olver discloses wherein the rear end portion defining slots (fig 7, the cooling features in the body 44 define a plurality of slots) extending through the rear end portion into the base portion (fig 2c, the slots extend the entire length of the heat exchanger 36) in the direction of the bypass airstream (fig 1, it can be seen that the slots in 36 extend in the direction of the bypass stream 28).

Regarding claim 11, Olver discloses wherein the heat exchanger (which would be a tortuous fluid conduit after being combined with Lardellier) is a flow channel (48, 46, fig 7) extending through the body, the flow channel is fluidly connected to the compressor assembly (col 3, lines 17-25), and the flow channel occupies a majority of a volume of the body (fig 9, it can be seen that there is a large open volume in the body for the flow channel that extends long behind the bracket 52).

Regarding claim 12, Olver discloses wherein the fairing is disposed inside the bypass duct (fig 1, fairing 70 is within the bypass duct 28).

Regarding claim 15, Olver discloses a gas turbine engine (10, fig 1), comprising a fan assembly (14, fig 1), a compressor assembly (22, fig 1), a combustion chamber (26, fig 1), a turbine assembly (24, fig 1), and a bypass duct (28, fig 1) conveying rearward a bypass airstream (air flowing through bypass 28, fig 1) driven by the fan assembly when the gas turbine engine is in use, and a heat exchanger (36, fig 1) having a body (102, fig 10) that has a triangular shape (fig 2c, the heat exchanger follows a triangular shape starting wide and getting narrower), the triangular shape having a wider portion and a narrower portion (extending downstream from the fairing), the wider portion of the triangular shape of the body being attached to a trailing edge (the front end of the heat exchanger is wider and attaches to the trailing edge of the fairing 70) of the fairing without protruding beyond the flow surfaces of the fairing (102, fig 10 shows how the body of the heat exchanger can be attached to the trailing edge of the fairing without protruding beyond the flow surfaces thereof), the body of the heat exchanger thereby being complimentary in shape to the fairing (there are no jagged edges, thereby making the shapes complimentary), an inlet (54, fig 1) of the heat exchanger being fluidly connected to the compressor assembly via a bleed conduit (col 3, lines 17-25) and an outlet (56, fig 1), the heat exchanger defining a part of an inner surface of the bypass duct (the heat exchanger is within the bypass duct and thus becomes part of an inner surface of the bypass duct).
Olver does not disclose wherein the outlet is fluidly connected to a pneumatic actuator.
Sommervogel teaches using bleed air to operate a pneumatic actuator (par. 0002) of a pneumatic system of an aircraft (aircraft pneumatic actuators would be part of the pneumatic system of the aircraft)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Olver by using the bleed air to operate a pneumatic actuator of the aircraft pneumatic system based on the teachings of Sommervogel. One of ordinary skill in the art would recognize that the cooled bleed air could be used for multiple different uses at once decreasing the need for extra equipment which would add weight.
Olver as modified by Sommervogel does not disclose wherein a tortuous fluid conduit is disposed inside the body, the tortuous fluid conduit extending radially through the body from the inlet to the outlet.
Lardellier teaches a fairing (7, fig 2) heat exchanger (53, fig 2) with a tortuous fluid conduit (col 5, lines 35-45) extending radially through the body from the inlet to the outlet (fig 2, the inlet and outlets of the conduit are separated radially, therefore the conduit would extend radially from the inlet to the outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger disclosed by Olver as modified by Sommervogel by having the heat exchanger comprise a coiled tube disposed within the body of the heat exchanger based on the teachings of Lardellier. One of ordinary skill in the art would be motivated to do so to increase the time the fluid is in the heat exchanger so that more heat exchange could take place.

Regarding claim 19, Olver discloses wherein the trailing edge is part of a fairing (fairing 70, fig 1) of the gas turbine engine, and the fairing defines a bypass air exhaust nozzle (fig 1, bypass begins to expand and exhaust after the nozzle) of a bypass duct (28, fig 1) of the gas turbine engine.

	
Response to Arguments
Applicant's arguments filed 7/28 have been fully considered but they are not persuasive. Applicant argues that Olver does not disclose wherein the heat exchanger forms a wedge shape to complete the aerodynamically-shaped body of the fairing and the trailing edge heat exchanger. This argument is not persuasive due to the broad nature of the limitation “aerodynamically-shaped body”. This limitation is covered by any body that is shaped such as to be at least reasonably aerodynamically efficient, not necessarily a traditional airfoil shape that is shown in the applicants own drawing, and one of ordinary skill in the art would recognize the fairing and heat exchanger of Olver as being both wedge shaped and an aerodynamically-shaped body, hence the argument is not persuasive. Applicant further argues the heat exchanger of Olver does not form a complimentary shape with the fairing. This argument is not persuasive because as can be best shown by 102 in fig 10, and can also be seen unlabeled in fig. 2, the heat exchanger body can include a connector unit that forms a continuous, complimentary shape to the fairing body. The smooth transition and shape formed by the connector 102 which is part of the heat exchanger body would form a complimentary shape with the trailing edge of the fairing and is attached at its widest point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                               

/ALAIN CHAU/Primary Examiner, Art Unit 3741